Citation Nr: 9925086
Decision Date: 08/10/99	Archive Date: 09/09/99

DOCKET NO. 94-06 270               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for hearing loss.

2. Whether new and material evidence has been submitted to reopen
a claim for service connection for a back disability.

3. Whether new and material evidence has been submitted to reopen
a claim for service connection for a cyst on the right hip.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to November
1963.

In February 1990, the Department of Veterans Affairs (VA) Regional
Office (RO) in Montgomery, Alabama, denied the veteran's claims for
service connection for hearing loss, for a back disability, and for
a cyst on the right hip. The veteran appealed the denial to the
Board which denied his claims for service connection in February
1991.

In May 1991, the RO denied the veteran's petition to reopen his
claims for service connection for hearing loss, for a back
disability, and for a cyst on the right hip and notified the
veteran of its decision in June 1991. The veteran appealed, and in
December 1992 the Board denied his petition to reopen his claims
for service connection for hearing loss, for a back disability, and
for a cyst on the right hip on the grounds that no new and material
evidence had been submitted to reopen them.

In October 1993, the Board denied the veteran's motion for
reconsideration of its December 1992 decision, but it referred the
evidence that the veteran had submitted since that decision to the
RO as "a request for a reopened claim."

This appeal arises from a December 1993 rating decision of the RO
that denied the veteran's claims for service connection for hearing
loss, for a back disability, and for a cyst on the right hip
without any discussion of whether new and material evidence had
been submitted to reopen them. Pursuant to opinions of the United
States Court of Appeals for Veterans Claims (then called the United
States Court of Veterans Appeals) (Court) which emphasized the
importance of deciding cases on the correct legal basis, the Board
remanded the case in May 1996 for the RO to

- 2 -

consider whether new and material evidence had been submitted to
reopen the claims. See McGinnis v. Brown, 4 Vet. App. 239, 244
(1993); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

On remand, the RO denied the veteran's claims for service
connection for hearing loss, for a back disability, and for a cyst
on the right hip in an August 1997 supplemental statement of the
case on the grounds that new and material evidence had not been
submitted to reopen the claims. In so doing, however, the RO
returned evidence that it found to be "duplicates" of evidence
already in the claims file to the veteran, thereby impeding the
Board's review on appeal of the legal question of whether the
evidence was new and material or whether it was indeed "duplicate"
or cumulative of other evidence already in the file and therefore
not "new" evidence. Moreover, the veteran had requested that the RO
obtain certain medical records which had not been obtained, and the
veteran had submitted additional evidence after the last
supplemental statement of the case had been issued which the RO had
not reviewed prior to sending the case to the Board. Therefore, the
Board remanded the case again in May 1998 to correct these errors.

In compliance with the Board's orders on remand, the RO wrote the
veteran a letter, dated June 1998, inviting him to resubmit the
evidence that the RO had returned to him. This evidence was
received by the RO in July 1998. The RO also obtained recent
medical evidence in the form of VA outpatient treatment records and
placed them in the claims file. All evidence was reviewed by the RO
prior to returning the case to the Board. Thus, the RO has complied
entirely with the Board's May 1998 remand order. Stegall v. West,
11 Vet. App. 268 (1998). In December 1998, the RO continued the
denial of the claims for service connection on the basis that no
new and material evidence had been submitted to reopen the claims.

The Board has decided that new and material evidence has been
submitted to reopen the claim for service connection for a cyst of
the right hip, and that claim is addressed in the Remand section of
this decision.

- 3 -

FINDINGS OF FACT

1. In a December 1992 decision, the Board denied service connection
for hearing loss, for a back disability, and for a cyst on the
right hip on the grounds that no new and material evidence had been
submitted to reopen them since a previous final denial in February
1991.

2. The veteran appealed the December 1992 Board decision to the
United States Court of Appeals for Veterans Claims (then the United
States Court of Veterans Appeals) which dismissed his appeal in
June 1993 for lack of jurisdiction.

3. No additional evidence relevant to a claim for service
connection for hearing loss has been presented or secured since the
Board's December 1992 decision denying service connection for
hearing loss.

4. Evidence presented or secured since the Board's December 1992
decision denying service connection for a back disability is
cumulative and redundant of evidence that was before the Board in
December 1992.

5. An April 1993 letter from a private physician which states that
the veteran has been treated for "synovial cysts related to trauma
while in service" is not cumulative of evidence that was in the
file at the time of the Board's December 1992 decision; it bears
directly and substantially on the specific matter under
consideration; and it is sufficiently significant that it must be
considered in order to fairly decide the merits of the claim.

6. Medical evidence has been presented or secured in this case
showing that the veteran has been treated for recurrent synovial
cysts on the right hip since 1986.

7. Service medical records show that the veteran fell and injured
his low back in service in July 1962.

4 -

8. An April 1993 letter from a private physician states that the
veteran has been treated for "synovial cysts related to trauma
while in service".

CONCLUSIONS OF LAW

1. The December 1992 Board decision is a final decision. 38
U.S.C.A. 7103 (West 1991); 38 C.F.R. 20.1100 (1998).

2. Evidence received since the December 1992 final decision of the
Board denying service connection for hearing loss and a back
disability is not new and material, and the veteran's claims for
service connection for hearing loss and a back disability have not
been reopened. 38 U.S.C.A. 5108, 7103 (West 1991); 38 C.F.R. 3.156,
20.1100 (1998).

3. Evidence received since the December 1992 final decision of the
Board denying service connection for a cyst of the right hip is new
and material, and the veteran's claim for service connection for a
cyst of the right hip has been reopened. 38 U.S.C.A. 5108, 7103
(West 1991); 38 C.F.R. 3.156, 20.1100 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law.

In general, establishing service connection for a disability
requires the existence of a current disability and a relationship
or connection between that disability and a disease or injury
incurred in service. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303,
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992);
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). For claims for
service connection for hearing loss or impairment, VA has
specifically defined what is meant by a "disability" for the
purposes of service connection. 38 C.F.R. 3.385 (1998). "[I]mpaired
hearing will be considered to be a disability when the auditory

5 -

threshold in any of the frequencies 500, 1000, 2000, 3000, 4000
Hertz is 40 decibels or greater; or when the auditory thresholds
for at least three of the frequencies 500, 1000, 2000, 3000, or
4000 Hertz are 26 decibels or greater; or when speech recognition
scores using the Maryland CNC Test are less than 94 percent." 38
C.F.R. 3.385 (1998).

With regard to reopening a claim which has been disallowed
previously, the law provides,

If new and material evidence is presented or secured with respect
to a claim which has been disallowed, the Secretary shall reopen
the claim and review the former disposition of the claim.

38 U.S.C.A. 5108 (West 1991). In Colvin v. Derwinski, 1 Vet. App.
171, 174 (1991), the United States Court of Appeals for Veterans
Claims (Court) provided a standard, adopted from a district court
decision pertaining to social security benefits, for determining
whether evidence submitted by a claimant was "new and material".
See Chisholm v. Secretary of Health & Human Services, 717 F. Supp.
366, 367 (W.D. Pa. 1989). Although a definition of new and material
evidence at that time recently had been promulgated by VA, the
Court stated that the VA regulation was not "inconsistent" with the
standard articulated in Chisholm and that the standard in Chisholm
was "clearer and more easily applied". Colvin, 1 Vet. App. at 174;
see 38 C.F.R. 3.156 (1998).

In Hodge v. West, the United States Court of Appeals for the
Federal Circuit (Federal Circuit) has held that the Court
overstepped its judicial authority in failing to defer to the
interpretation of the term "new and material" set forth by VA in
its own regulation and adopting instead "a definition of
materiality from an entirely different benefits scheme -- the
administration of social security benefits." Hodge v. West, 155
F.3d 1356, 1361, 1364 (Fed. Cir. 1998); 38 C.F.R. 3.156(a) (1998).
Therefore, the Federal Circuit overruled the Colvin test for the
purposes of reopening claims for the award of veterans' benefits
and stated that the whether new

6 -

evidence is material must be evaluated "under the proper,
regulatory standard." Hodge, 155 F.3d at 1362, 1364.

Section 3.156(a) of VA regulations provides,

New and material evidence means evidence not previously submitted
to agency decisionmakers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim.

38 C.F.R. 3.156 (1997) (final emphasis added). The Federal Circuit
has stated with regard to the meaning of the portion of the
regulation that the Board has emphasized above,

Although the regulation does require that the new evidence be "so
significant that it must be considered in order to fairly decide
the merits of the claim," 38 C.F.R. 3.156(a), it is not clear to
what extent this addresses the final ratings decision rather than
emphasizes the importance of ensuring that the evidentiary record
is complete before a ratings decision is made.

Hodge, 155 F.3d at 1361, 1363. The Federal Circuit considered an
explanation that had accompanied the proposed regulatory amendment
which added the definition in section 3.156(a) and concluded,

This passage suggests that the purpose behind the definition was
not to require the veteran to demonstrate that the new evidence
would probably change the

- 7 -

outcome of the claim; rather, it emphasizes the importance of a
complete record for evaluation of a veteran's claim.

Hodge, 155 F.3d at 1363. The Federal Circuit also stated,

We certainly agree with the [United States] Court of Veterans
Appeals [now the United States Court of Appeals for Veterans
Claims] that not every piece of new evidence is "material"; we are
concerned, however, that some new evidence may well contribute to
a more complete picture of the circumstances surrounding the origin
of a veteran's injury or disability.

Hodge, 155 F.3d at 1363.

The Court has held that, after the Board reopens a claim for
service connection based on new and material evidence under 38
C.F.R. 3.156(a),.the Board must then consider whether the claim for
service connection is well grounded. Winters v. West, 12 Vet. App.
203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 218-19 (1999);
see also Hickson v. West, 12 Vet. App. 247, 252 (1999); 38 U.S.C.A.
5107(a) (West 1991).

Hearing Loss.

In a December 1992 decision, the Board denied service connection
for hearing loss on the grounds that no new and material evidence
had been submitted to reopen the claim since a previous final
denial by the Board in February 1991. The veteran appealed the
December 1992 Board decision to the United States Court of Appeals
for Veterans Claims (then the United States Court of Veterans
Appeals) which dismissed his appeal in June 1993 for lack of
jurisdiction. Thus, the December 1992 Board decision is a final
decision. 38 U.S.C.A. 7103 (West 1991); 38 C.F.R. 20.1100 (1998).

- 8 -

No additional evidence relevant to a claim for service connection
for hearing loss has been presented or secured since the Board's
December 1992 decision denying service connection for hearing loss.
Therefore, the claim for service connection for hearing loss must
be denied on the basis that no new and material evidence has been
submitted to reopen the claim whether evaluated under the Colvin
standard or the less stringent Hodge standard, which employs
section 3.156 and the Federal Circuit's interpretation thereof that
the additional evidence submitted need not be of the type that
would probably change the outcome of the claim, because both
standards contemplate the submission of some additional evidence.

Although it is evident from the December 1998 supplemental
statement of the case that the RO evaluated the claim under the
Colvin standard, the Board concludes that remand is not necessary
for the RO to apply the less stringent Hodge standard in the first
instance because, even if the Board were to concede reopening
despite the fact that no additional evidence relevant to a claim
for service connection for hearing loss has been submitted since
the December 1992 Board decision, the claim for service connection
for hearing loss would not be well grounded because no medical
evidence is of record which renders plausible a claim that a
current hearing loss which meets the requirements of section 3.385
of VA regulations, if any, had its onset during service or is the
result of a disease or injury incurred in service. Thus, because
the claim for service connection for hearing loss, even if
reopened, would be denied as not well grounded, the Board will not
remand the claim to the RO for review under the Hodge standard in
the first instance because such   a remand would have no purpose
and "the law does not require a useless act." Winters, 12 Vet. App.
at 207, citing Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (where
the BVA erred in purporting to dismiss the appellant's claim under
38 U.S.C. 7105(d)(5) such error did not result in prejudice to the
appellant, since the Court affirmed the BVA decision on other
grounds); Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (BVA's
application of the wrong standard in evaluating a hearing loss
claim was not prejudicial error warranting a favorable
determination where the claim should not have been reopened in the
first place); see also Yabut v. Brown, 6 Vet. App. 79, 84-8 5
(1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict
adherence to

- 9 - 

requirements in the law does not dictate an unquestioning, blind
adherence in the face of overwhelming evidence in support of the
result in a particular case; such adherence would result in
unnecessarily imposing additional burdens on VA with no benefit
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430
(1994) (remands which would only result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran are
to be avoided); cf Brady v. Brown, 4 Vet. App. 203, 207 (1993) (a
remand is unnecessary even where there is error on the part of VA,
where such error was not ultimately prejudicial to the veteran's
claim).

Back Disability.

In a December 1992 decision, the Board denied service connection
for a back disability on the grounds that no new and material
evidence had been submitted to reopen the claim since a previous
final denial by the Board in February 1991. The veteran appealed
the December 1992 Board decision to the United States Court of
Appeals for Veterans Claims (then the United States Court of
Veterans Appeals) which dismissed his appeal in June 1993 for lack
of jurisdiction. Thus, the December 1992 Board decision is a final
decision. 38 U.S.C.A. 7103 (West 1991); 38 C.F.R. 20.1100 (1998).

Since the December 1992 Board decision, VA outpatient records dated
between 1995 and 1997 show complaints of back pain and examiners'
impressions of sciatica to the right lower extremity and chronic
gluteal/piriformis strain. (The Board notes that to the extent that
this evidence is relevant to the claim for service connection for
a cyst of the right hip, that claim is the subject of remand
below.). Evidence presented or secured since the Board's December
1992 decision denying service connection for a back disability is
cumulative and redundant of evidence that was before the Board in
December 1992 because the evidence of record at that time also
showed complaints of back pain. Accordingly, the Board concludes
that it is not "new" evidence for the purpose of constituting new
and material evidence to reopen the claim.

- 10-

Although it is evident from the December 1998 supplemental
statement of the case that the RO evaluated the claim under the
Colvin standard, the Board concludes, for the same reasons
articulated above with regard to the hearing loss claim, that
remand is not necessary for the RO to apply the less stringent
Hodge standard in the first instance because, even if the Board
were to concede reopening despite the fact that no "new" evidence
relevant to a claim for service connection for a back disability
has been submitted since the December 1992 Board decision, the
claim for service connection for a back disability would not be
well grounded because no medical evidence is of record which
renders plausible a claim that a current back disability, if any,
had its onset during service or is the result of a disease or
injury incurred in service including an injury to the back in
service in July 1962. Thus, because the claim for service
connection for a back disability, even if reopened, would be denied
as not well grounded, the Board will not remand the claim to the RO
for review under the Hodge standard in the first instance because
such a remand would have no purpose and "the law does not require
a useless act." Winters, 12 Vet. App. at 207, citing Luallen, 8
Vet. App. at 96; Godwin, 1 Vet. App. at 425; see also Yabut, 6 Vet.
App. at 84-85; Soyini, 1 Vet. App. at 546; Sabonis, 6 Vet. App. at
430; cf Brady, 4 Vet. App. at 207.

Remand For Development Of Claims That Are Not Well Grounded

In a May 1999 Informal Hearing Presentation, the veteran's
representative argues that certain provisions of VBA's ADJUDICATION
PROCEDURE MANUAL, M21-1, (M21-1), are the equivalent of VA
regulations and create substantive rights and that these include
provisions calling for VA to assist the claimant with full
development of facts pertinent to his claim before deciding whether
the claim is well grounded. This argument has recently been
rejected by the Court which has held that the Secretary cannot, by
regulation, Manual, and/or C&P policy eliminate the condition
precedent, i.e., the requirement that a claimant submit a well
grounded claim, placed by Congress upon the inception of the
Secretary's duty to assist. Morton v. West, No. 96-1517, slip op.
at 7 (U.S. Vet. App. July 14, 1999).

- 11 -

Cyst On The Right Hip.

In a December 1992 decision, the Board denied service connection
for a cyst on the right hip on the grounds that no new and material
evidence had been submitted to reopen the claim since a previous
final denial by the Board in February 1991. The veteran appealed
the December 1992 Board decision to the United States Court of
Appeals for Veterans Claims (then the United States Court of
Veterans Appeals) which dismissed his appeal in June 1993 for lack
of jurisdiction. Thus, the December 1992 Board decision is a final
decision. 38 U.S.C.A. 7103 (West 1991); 38 C.F.R. 20.1100 (1998).

Since the December 1992 Board decision, medical records have been
secured which show that the veteran has recurrent cysts which
develop on the right hip and which require draining and excision.
This evidence includes an October 1997 handwritten progress note by
a VA examiner which is not completely legible but appears to state,
"Confusing -- [right] hip problem. I believe this is separate from
skin cysts that [illegible] laterally prob[ably] post-traumatic
arthritis . . . ." The additional evidence also includes an April
1993 letter from a private physician which states that the veteran
has been treated for "synovial cysts related to trauma while in
service". The Board concludes that this evidence is not cumulative
of evidence that was in the file at the time of the Board's
December 1992 decision because no medical evidence at that time
related the cysts of the right hip to service. Moreover, it bears
directly and substantially on the specific matter under
consideration, and it is sufficiently significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (1998). Accordingly, the Board concludes that this
evidence is new and material evidence, and that the claim for
service connection for cysts of the right hip must be reopened.

With regard to whether the claim for service connection is well
grounded, the Board notes that medical evidence has been presented
or secured in this case showing that the veteran has been treated
for recurrent synovial cysts on the right hip since 1986. In
addition, the service medical records show that the veteran fell
and injured his back in service in July 1962. Finally, as noted
above, medical evidence,

- 12 -

particularly an April 1993 letter from a private physician states
that the veteran has been treated for "synovial cysts related to
trauma while in service". The Board concludes that this evidence
renders plausible a claim that recurrent cysts of the right hip are
related to an injury to the back in service. However, the Board
concludes that this is not the type of well grounded claim that is
meritorious on its own, but rather one that may be capable of
substantiation with further development of the medical evidence on
remand. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (A well
grounded claim is a plausible claim, one which is meritorious on
its own or capable of substantiation). Concerning this, the Board
notes that the same examiner who wrote the October 1997 VA progress
note about post-traumatic arthritis wrote another progress note in
January 1998 which stated in pertinent part, "He left [active duty]
1963 [and] must have been [active duty] only [three] years or so --
Wife and he think his hip problem is related to some cyst of hip.
. . . I don't see anything that ties to his [active duty] time."
Such conflicting medical evidence may be reconciled by a thorough
and detailed examination report by a doctor who has reviewed all
the medical evidence in the claims file.

ORDER

New and material evidence, not having been submitted, service
connection for hearing loss is denied.

New and material evidence not having been submitted, service
connection for a back disability is denied.

New and material evidence having been submitted, the claim for
service connection for a cyst on the right hip is reopened.

(CONTINUED ON NEXT PAGE) 

- 13 - 

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

As noted above, this well grounded claim for service connection for
cysts of the right hip as a result of an injury to the back
sustained in service may be capable of substantiation by a thorough
and detailed examination report by an doctor who has reviewed all
the medical evidence in the claims file. To ensure that VA has met
its duty to assist the appellant in developing the facts pertinent
to the claim, the case is REMANDED to the RO for the following
development:

1. The RO must obtain all records of treatment for cysts of the
right hip not already associated with the claims file and place
them in the claims file.

2. The RO should schedule the veteran for the type or types of
examination(s) it deems necessary to obtain the medical information
needed to resolve the medical issues involved in the claim for
service connection for cysts of the right hip.

3. The examiner must review all the medical evidence of record
including the service medical records which reflect an injury
sustained to the low back in a fall in

- 14 -

July 1962 and more recent medical evidence showing recurrent
synovial cysts of the right hip since 1986. In particular the
examiner should note (1) private medical reports, dated in 1976,
showing that the veteran underwent the excision of a Baker's cyst
from the right knee; (2) an October 1989 VA C&P examination report
in which the examiner diagnosed degenerative disease of the right
hip with progressive severity of symptoms, persistent pain and
dysfunction as far as moderately prolonged standing, lifting or
sitting; (3) an April 1993 letter from a private physician which
states that the veteran has been treated for "sytiovial cysts
related to trauma while in service"; (4) an October 1997
handwritten progress note by a  VA examiner which is not completely
legible but appears to state, "Confusing - - [right] hip problem.
I believe this is separate from skin cysts that [illegible]
laterally prob[ably] post-traumatic arthritis ...... ; and (5) a
December 1997 VA rheumatology consultation sheet in which the
examiner rendered the impression of chronic gluteal/piriformis
strain.

The examiner should conduct a full and complete examination and
render a diagnosis of all right hip pathology currently found. All
tests which the examiner deems necessary should be conducted and
the examiner should review the findings of any such tests prior to
completion of the examination report. Based on review of the entire
medical history and the current examination findings, the examiner
should render an opinion as to whether recurrent cysts of the right
hip are related to an injury sustained to the low back in service
in July 1962. If such an opinion cannot be stated with

- 15 -

medical certainty, the examiner should render an opinion in terms
of a range of probability, e.g., "not likely", "likely", "very
likely". The examiner should provide a rationale for the medical
opinion rendered in the examination report, e.g., "In general,
recurrent cysts are [or are not] usually the result of trauma" or
"In this case, it is likely that the cysts of the right hip are [or
are not] related to the injury to the low back in service because.
.

4. Following completion of the above actions, the RO must review
the claims folder and ensure that all of the foregoing development
have been conducted and completed in full. If any development is
incomplete, appropriate corrective action is to be implemented.
Specific attention is directed to the examination report. If the
examination report does not include fully detailed descriptions of
pathology and all test reports, special studies or adequate
responses to the specific opinions requested, the report must be
returned for corrective action. 38 C.F.R. 4.2 (1998) ("if the
[examination] report does not contain sufficient detail, it is
incumbent upon the rating board to return the report as inadequate
for evaluation purposes."). Green v. Derwinski, 1 Vet. App. 121,
124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The RO and the appellant are also advised that the Board is
obligated by law to ensure that the RO complies with its
directives, as well as those of the United States Court of Veterans
Appeals (Court). The Court has stated that compliance by the Board
or the RO

- 16 -

is neither optional nor discretionary. Where the remand orders of
the Board or the Court are not complied with, the Board errs as a
matter of law when it fails to ensure compliance. Stegall v. West,
11 Vet. App. 268 (1998).

5. The RO should adjudicate the claim for service connection for
right hip cysts on the merits based on the evidence in its
entirety.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. On remand, the appellant is free to submit additional
evidence and argument. Quarles v. Derwinski, 3 Vet. App. 129, 141
(1992). However, he need take no action unless otherwise notified.

BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals

17 -

